Citation Nr: 0947477	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  00-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.

2. Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a Veteran who apparently participated in a 
U.S. Naval Reserve Officer Training Corps (NROTC) program 
from May 1961 to May 25, 1967 (with no active duty) and 
served on active duty in the U.S. Air Force from May 26, 1967 
to July 1967.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision of the Denver, Colorado Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2003 and June 
2006, the case was remanded for additional development/ 
notice.  The Veterans Law Judge who remanded this matter in 
June 2006 decision has retired; the case has been reassigned 
to the undersigned.

The matters of service connection for a left knee disability 
and for a left ankle disability were denied initially in an 
October 1999 rating decision as not well-grounded.  The 
denial of service connection for a left knee disability was 
then confirmed by April 2000 and September 2000 rating 
decisions.  The Veterans Claims Assistance Act of 2000 
enacted in the interim eliminated the concept of a well-
grounded claim, and also provided that, under certain 
circumstances, claims that were denied as not well-grounded 
and became final during the period from July 14, 1999, to 
November 9, 2000, were to be re-adjudicated as if the denial 
had not been made.  The April 2002 rating decision (properly) 
re-adjudicated the claims de novo under those provisions.


FINDINGS OF FACT

1.  A left knee disability was not noted when the Veteran was 
examined for enlistment; however, clear and unmistakable 
evidence shows that such disability pre-existed the Veteran's 
active service.

2.  Clear and unmistakable evidence shows that the Veteran's 
left knee disability did not increase in severity beyond 
natural progression during his active service; his current 
left knee disability is not shown to be related to his 
service.  

3. A left ankle disability was not noted in service; the 
preponderance of the evidence is against a finding that the 
Veteran's current left ankle disability is related to his 
service or to any event therein.


CONCLUSIONS OF LAW

1. Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).

2. Service connection for a left ankle disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).
The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to the April 2002 
rating decision.  March 2001, April 2004, and June 2006 
letters explained the evidence necessary to substantiate his 
claims, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  The June 2006 
letter also informed the Veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record and he has not alleged that 
notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  In March 2001, the Veteran 
indicated that he had been referred to Dr. J.D.T. in 1967 for 
an orthopedic consult; he also indicated that Dr. J.D.T. was 
deceased but that records might be retrievable from the El 
Paso County Medical Society.  In April 2001, the society's 
assistant director responded that they were a professional 
organization for physicians and did not retain physicians' 
records.  The Veteran was advised of the unavailability of 
these records in May 2001.  The RO arranged for VA 
examinations in June 2003 and May 2004.  The Veteran has not 
identified any pertinent evidence that remains outstanding, 
and in a September 2009 statement indicated that he did not 
have any more information or evidence to submit.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

A March 1960 treatment record from a U.S. military hospital 
in Frankfurt, Germany, shows that the Veteran was admitted 
(as a military dependent) for left knee effusion.  The 
etiology was undetermined, and he was treated with aspiration 
of the left knee joint.  March 1960, September 1960, and 
October 1960 X-rays of the left knee revealed no evidence of 
bone or joint abnormality.

On May 1961 entrance examination for the U.S. Naval Reserves, 
a clinical evaluation of the Veteran's lower extremities was 
normal.  His report of medical history noted that his left 
knee had been aspirated in March 1960 without any further 
problems.  This was not considered disqualifying and the 
Veteran was found physically qualified for active duty for 
training.  
In June 1961, the Veteran was referred for an orthopedic 
consultation due to his past history of a spontaneous 
effusion in March 1960.  It was noted that he had experienced 
a few subsequent minor effusions; there was no associated 
pain nor did any of these episodes follow trauma.  The 
Veteran had, however, re-injured his left knee in September 
1960 while playing football.  A June 1961 X-ray of the left 
knee revealed no evidence of abnormality or pathology, and a 
diagnosis was deferred.  

Subsequent STRs show that the Veteran periodically complained 
of left knee pain.  In February 1962 and March 1962, there 
was no evidence of trauma, but in April 1963 and July 1963, 
he reported falling on his left knee with minor abrasions.  
On March 1964 annual physical examination, his lower 
extremities were normal on clinical evaluation.

In November 1964, the Veteran was admitted for recurrent 
effusion of the left knee.  It was noted that he had a 5-year 
history of intermittent effusion of the left knee, starting 
with an initial episode that was not associated with any 
injury.  Several months later, he had two separate injuries 
while playing football.  The first injury resulted in torn 
cartilage and the second a fracture of the tibia requiring 3 
months of casting.  The recurring effusions, however, were 
not related to activity and were not associated with pain.  
The final diagnosis was left knee effusion of undetermined 
etiology.

On March 1965 examination for retention in the U.S. Naval 
Reserves, the Veteran was noted to have recurrent left knee 
effusion.  This was considered disqualifying.  In July 1965, 
he was referred for an orthopedic evaluation.  The impression 
was that there was definite evidence of chondromalacia of the 
patella, with history of intermittent documented effusion.  
Consequently, he was not found acceptable for military 
service.  On July 1966 annual physical examination, the 
Veteran was noted as being under observation for his history 
of a swollen, painful left knee.  He was referred for a 
private orthopedic consultation; the impression was that he 
had an internal derangement of the left knee with a tear of 
the lateral meniscus.  It was recommended that he have a 
surgical excision of the left knee lateral meniscus if his 
symptoms warranted such a procedure.

On October 1966 service entrance examination for the U.S. Air 
Force (officer training school) the Veteran's lower 
extremities were normal on clinical evaluation.  His report 
of medical history noted that he had been hospitalized in 
March 1960 for left knee effusion.  It was also reported that 
he had not had any symptoms or recurrent episodes since that 
time.  A February 1967 X-ray of the left knee revealed no 
evidence of abnormality or pathology.

In June 1967, the Veteran complained of knee pain and 
stiffness.  His history of recurrent left knee effusions was 
reviewed, and he was referred for an orthopedic consultation.  
Synovitis was diagnosed.  It was recommended that the Veteran 
withdraw from officer training school due to the synovitis.  
On July 1967 medical examination, it was noted that the 
Veteran sustained a torn left medial meniscus in a football 
injury in 1960 for which he was treated with physical therapy 
and casting.  In 1961, he sustained a stress fracture to the 
left tibia.  From 1961 to 1964, he experienced recurrent 
effusions of the left knee joint, which were occasionally 
aspirated.  It was further noted that since entering officer 
training school, the Veteran had complained of continuous and 
progressive pain in the left knee joint and left ankle.  On 
physical examination, there was tenderness over the medial 
and lateral aspects of the left tibial plateau, and 
tenderness over the left talar area.  There was no effusion 
and no abnormalities of the knee or ankle ligaments.  
Synovitis of the left knee with periostitis was diagnosed.  
The examiner opined that this condition pre-existed service, 
and was not aggravated by service beyond the normal 
progression of the disease; he recommended that the Veteran 
be discharged from service.  

In a July 1967 medical board report, it was indicated that 
the Veteran's application for discharge was approved.  
Specifically, it was found that his synovitis of the left 
knee with periostitis had an approximate date of origin in 
1960, and thus existed prior to service.  It was also found 
to have not been permanently aggravated by service.

April 1997 to September 1997 private treatment records from 
Dr. S.K.O. are silent for any complaints, findings, 
treatment, or diagnoses relating to the left knee or left 
ankle.  They show treatment related to the Veteran's April 
1997 cerebrovascular accident with resulting right-sided 
hemiparesis.

February 1998 to February 1999 private treatment records from 
Dr. P.B. show that in February 1999, the Veteran complained 
of pain and swelling in his left knee.  It was noted that he 
had his knee aspirated four times in the past.  No effusion 
of the left knee was noted upon examination.  Internal 
disruption of the anterior cruciate ligament with subsequent 
traumatic degenerative joint disease was assessed, and an X-
ray of the left knee was requested.  It showed no evidence of 
joint disease or of old bony injury, though it was noted that 
the normal X-ray did not exclude an anterior cruciate 
ligament injury.  In a February 1999 letter, Dr. P.B. stated, 
"[The Veteran has] an internal disruption in [his] left 
knee.  This is the result of an injury that occurred in 
1966."

January 1999 to April 2005 are silent for any complaints, 
findings, treatment, or diagnoses relating to the left knee 
or left ankle.  In January 1999, it was noted that the 
Veteran had a past medical history of left knee torn lateral 
meniscus.

In a November 2000 letter, the Veteran stated that although 
his left knee was aspirated in 1958, this was due to 
suspected "TB."  He then described a 1965 knee injury, and 
stated that he did not complain of knee problems until July 
1967.

In an April 2001 statement from the Veteran's former spouse, 
J.C.H., she states that the Veteran "returned from active 
duty in the U.S. Navy with an injury to his left ankle and 
knee."

On June 2003 VA examination, the Veteran described being 
pushed down a flight of stairs in 1965, injuring his knee and 
ankle, and having had problems with them ever since this 
accident.  He denied any prior knee or ankle problems, and 
denied any surgical treatment or effusion of either joints.  
After a physical examination, the following were diagnosed: 
anterior cruciate ligament deficiency in the left knee with a 
possible meniscal tear (based on examination and complaints 
of walking), and history of ankle strain currently 
asymptomatic with full range of motion in the left ankle.  
The examiner opined that the Veteran's left knee disability 
was "caused by the fall he [described] in service."  He did 
not think it was an aggravated disability of a preexisting 
condition, as the Veteran's claims file was silent for any 
preexisting left knee disorders.  Regarding the Veteran's 
left ankle disability, the examiner also opined that it was 
"related to his period of service," as that was when the 
Veteran reported injuring his ankle.  The examiner explained 
that the Veteran had denied any other injuries to the ankle.

On May 2004 VA examination, anterior cruciate ligament 
insufficiency and meniscal degeneration in the left knee and 
chronic strain of the left ankle were diagnosed.  The 
examiner opined that it was "less likely as not" that the 
Veteran's current left ankle and knee disabilities were 
causally related to his May to July 1967 period of active 
duty.  The examiner reviewed the Veteran's claims file, 
including his STRs, and found that a preexisting left knee 
disability had been clearly noted upon his entrance into 
service.  The record was also silent for a traumatic left 
knee or ankle injury in 1967, as alleged by the Veteran.  In 
the absence of a specific injury or episode of aggravation, 
the examiner could not find that the Veteran's left knee 
disability was aggravated in service beyond the normal 
progression of the disease.  In particular, the examiner 
pointed to a July 1967 medical examination, when the 
Veteran's left knee and ankle symptoms were noted to be 
"continuous" from the time of his entrance to his 
separation.  The examiner noted the statement from the 
Veteran's former spouse's reporting that he returned from 
service with a "hurt knee," and stated that this was not 
inconsistent with the diagnosis that the Veteran had been 
given at the time of his separation from service, 
"synovitis" with "periostitis."  The examiner explained 
that such diagnosis did not necessarily imply a traumatic 
injury; rather, the diagnosis of "-itis" was consistent 
with a chronic inflammatory process which, in turn, was 
consistent with his history of recurrent effusions of unknown 
etiology.  Regarding the Veteran's left ankle disability, the 
examiner found that his STRs were silent for any diagnoses 
relating to the joint.  However, as the Veteran had suffered 
from a knee disability for about 7 years at this point, it 
was his opinion that his ankle pain/swelling developed as 
secondary to his knee dysfunction.  The examiner explained 
that, despite the Veteran's allegations of a traumatic ankle 
injury in service, there was no documentation in the record 
of such.  Therefore, to opine that his ankle symptoms were 
attributable to a direct injury in service (or as secondary 
to such) when there was no documentation of a "trauma 
diagnosis [or] evidence of treatment" would be speculative.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service (which includes active duty for training).  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Left knee disability.

The Veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 
(Fed. Cir. 2004).

A left knee disability was not noted when the Veteran was 
examined for service entrance.  Consequently, he is entitled 
to the legal presumptions afforded by 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  See also 38 C.F.R. § 3.304(b)(1) (History 
of preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception).

The record contains clear and unmistakable evidence that a 
left knee disability pre-existed the Veteran's service.  A 
March 1960 treatment record from a U.S. military hospital in 
Frankfurt, Germany, shows that the Veteran's left knee was 
aspirated following effusion.  This evidence, coupled with 
notations of a past knee condition in his reports of medical 
history, clearly and unmistakably establishes that a left 
knee disability pre-existed the Veteran's active service.

The analysis proceeds to consideration as to whether there is 
clear and unmistakable evidence rebutting the presumption of 
aggravation.  See Wagner, supra.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 C.F.R. 
§ 3.306(b).  Whether a disability increased in severity is in 
large measure a medical question.  There is no medical 
evidence of an increase in severity of the Veteran's left 
knee disability beyond natural progress.  Significantly, his 
STRs show that recurrent complaints of left knee effusion in 
service were not brought on by any traumatic events; 
orthopedic evaluations and X-rays conducted through the years 
were also consistently silent for any abnormalities in the 
knee ligaments.  See also July 1967 medical examination 
report (opining that the Veteran's left knee synovitis with 
periostitis existed prior to entry into service and had not 
been aggravated by service beyond its natural progression).  
Although the pre-existing left knee disability was 
symptomatic during service, there is nothing in the STRs to 
suggest that it increased in severity during, or was 
aggravated by, his service.  In July 1967, the medical board 
found that the Veteran's left knee disability was not 
incurred in or permanently aggravated by service.  

The record includes postservice medical evidence that tends 
to support the Veteran's claim that his left knee disability 
was aggravated by service and medical evidence that is 
against such claim.  When evaluating this evidence, the Board 
must analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the Veteran's claim 
includes a February 1999 statement from Dr. P.B. opining, 
"[The Veteran has] an internal disruption in [his] left 
knee.  This is the result of an injury that occurred in 
1966," and the June 2003 VA examiner's opinion that the 
Veteran's left knee disability was "caused by the fall he 
[described] in service," and was not an aggravated 
disability of a preexisting condition.  Dr. P.B. does not 
explain the rationale for his opinion, and merely states his 
conclusion.  The Court has held, "a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign to the doctor's 
opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).  Also, both opinions appear to be based solely on 
history provided by the Veteran, and not on independent 
and/or accurate review of his entire medical history.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion).  
Notably, as part of the June 2003 examiner's explanation for 
the rationale of his opinion, he stated that the Veteran's 
claims file was silent for any preexisting left knee 
disorders.  As was noted above, the record clearly 
establishes that the Veteran was treated for a left knee 
effusion in March 1960.  Consequently, the Board finds these 
opinions supporting the Veteran's claim lacking in probative 
value.

In contrast, the physician who conducted the May 2004 VA 
examination reviewed the Veteran's claims file and explained 
the rationale for his opinion.  Specifically, he opined that 
(in the absence of a specific episode of injury or 
aggravation) the Veteran's left knee disability was not 
aggravated in service beyond the normal progression of the 
disease.  It was explained that the Veteran's recurrent left 
knee effusions without a known etiology were consistent with 
a chronic inflammatory process.  The Board finds no reason to 
question the competence of the VA examiner in attributing his 
left knee complaints in service to natural progression; 
significantly, there is no competent evidence to the contrary 
(i.e., no medical opinion indicating that any left knee 
complaints for which the Veteran was treated in service was 
not due to natural progression).

As the May 2004 VA examiner's opinion was based on a complete 
and more accurate factual background, contains a complete 
description of the left knee disability, and explains the 
rationale for the opinion, the Board finds it probative and 
persuasive.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
(In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.)  

The Veteran also alleges that his current left knee 
disability is related to an injury in service sustained when 
he was pushed down a flight of stairs.  Notably, his STRs are 
silent for any complaints, findings, or treatment of such a 
left knee injury.  Because any significant left knee trauma 
in service would have been a critical factor for 
consideration when the Veteran's left knee was evaluated in 
service, and because there is no mention of such injury in 
the STRs, the Board finds that contemporaneous records 
contraindicate that the Veteran sustained any significant 
injury to the left knee in service, and that his recent 
accounts of such injury are not credible.  His own statements 
relating his current left knee disability to his service are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical causation; nexus to 
service is a medical question, and is not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's preexisting left knee disability increased in 
severity during, or as a result of, his service beyond 
natural progression, or that it had its onset in service.  
Accordingly, the claim of service connection for a left knee 
disability must be denied.

Left ankle disability.

It is not in dispute that the Veteran currently has a chronic 
left ankle strain, as such was diagnosed on June 2003 and May 
2004 VA examinations.  A review of the record found that the 
only notation of a left ankle complaint in service was on 
July 1967 medical examination when it was noted that the 
Veteran had complained of continuous and progressive pain in 
his left ankle since entering officer training school; his 
left ankle was normal on examination (there was no effusion 
or abnormalities noted in his left ankle ligaments).  As no 
diagnosis was given for his left ankle complaints then, or at 
any time prior to his separation from service, service 
connection for a chronic left ankle strain on the basis that 
it became manifest in service and persisted is not warranted.  

Consequently, what must be shown to establish service 
connection for a left ankle disability is that such 
disability is related to disease or injury in service.  The 
record includes postservice medical evidence that tends to 
support the Veteran's claim that his left ankle disability 
was causally related to his service and medical evidence that 
is against such claim.  When evaluating this evidence, the 
Board must analyze its credibility and probative value, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors, supra; Hatlestad, 
supra; Gilbert, supra.  

The evidence that tends to support the Veteran's claim 
consists of the June 2003 VA examiner's opinion that the 
Veteran's left ankle disability was related to his service, 
as he had reported injuring his ankle during this period and 
denied any other injuries to the ankle.  Significantly, there 
is no credible evidence in the record that the Veteran 
actually sustained a left ankle injury in service.  While he 
now alleges that he sustained such injury upon being pushed 
down a flight of stairs in 1965, such injury is not 
documented in his STRs.  The silence in the Veteran's 
extensive STRs for any mention of a left ankle injury has 
substantially more probative value than the Veteran's self-
serving more recent recollections of such an event.  As the 
June 2003 VA examiner's opinion is based entirely on the 
Veteran's self-reported history of a left ankle injury in 
service, it lacks probative value.  See LeShore v. Brown, 8 
Vet. App. 405 (1995) (A medical opinion based solely upon an 
unsubstantiated history related by a veteran is not probative 
medical evidence).

In contrast, the physician who conducted the May 2004 VA 
examination reviewed the Veteran's claims file and provided a 
rationale for his opinion.  Specifically, he opined that it 
was at least as likely as not that the Veteran's left ankle 
disability developed secondary to his nonservice-connected 
left knee disability, and that it was unrelated to his 
service, to include as due to traumatic injury therein.  The 
examiner found no evidence in the record that the Veteran had 
sustained a left ankle injury in service, in light of which 
to say that his current left ankle disability was related to 
his service would be speculative.  See Obert v.  Brown, 5 
Vet. App. 30, 33 (1993) (holding that medical evidence that 
is speculative, general, or inconclusive cannot be used to 
support a claim.)  As the May 2004 VA examiner's opinion is 
based on a more accurate and complete factual background, the 
Board finds it probative and persuasive.  See Gabrielson, 
supra. 

The Veteran's own statements relating his current left ankle 
disability to his service are not credible evidence that he 
sustained any significant injury to the ankle in service, and 
not competent evidence in suggesting that such trauma would 
be the likely etiology for the current ankle disability.  In 
the absence of supporting lay evidence of continuity of 
symptoms (here not shown), the matter of a nexus (likely 
etiology) between a current disability and an undocumented 
remote injury becomes strictly a medical question beyond the 
capability of observation by a layperson  .  See Espiritu, 
supra; see also Jandreau, supra.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's left ankle disability had its onset in, or is 
related to, his service.  Accordingly, the claim must be 
denied.


ORDER

Service connection for a left ankle disability is denied.

Service connection for a left knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


